  Case: 1:18-cv-00864 Document #: 490 Filed: 01/10/19 Page 1 of 4 PageID #:18659



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE: DEALER MANAGEMENT SYSTEMS                             MDL No. 2817
ANTITRUST LITIGATION                                         Case No. 18 C 864

This Document Relates to All Cases                           Hon. Robert M. Dow, Jr.
                                                             Magistrate Judge Jeffrey T. Gilbert


               STIPULATION AND [PROPOSED] ORDER REGARDING
            NON-PARTY OPEN RECALLS’ FURTHER EXTENSION OF TIME
                         TO PRODUCE DOCUMENTS

       On December 6, 2018, the Court ordered non-party Generating Dealer Traffic, LLC d/b/a

Open Recalls (“Open Recalls”) to produce documents responsive to the Rule 45 subpoena that

Defendant CDK Global, LLC (“CDK”) served on Open Recalls. See Dkt. 462. The Court further

instructed the parties to submit a stipulation stating any agreed upon extension of the December

21, 2018 deadline. Id.

       On December 21, 2018, the parties stipulated to an extension of the deadline for Open

Recalls to complete its production by January 11, 2019. See Dkt. 485, 486.

       Pursuant to the Court’s orders, the parties hereby stipulate and agree that:

       1.      Open Recalls has requested a further two-week extension to January 25, 2019, in

light of an absence for bereavement by the individual primarily responsible for preparing its

additional productions.

       2.      In particular, Open Recalls represents that it is a small automotive software vendor

that is largely solely run by its founder, Michael Korp. Mr. Korp’s father was in hospice care for

much of December 2018 and passed away on January 1, 2019. The funeral is scheduled for this

Saturday, January 12, 2019. Mr. Korp – who also started a new job very recently – has been
  Case: 1:18-cv-00864 Document #: 490 Filed: 01/10/19 Page 2 of 4 PageID #:18660



responsible for arranging and planning his father’s funeral and other logistical matters. Although

Mr. Korp has been working diligently to respond to Defendants’ third-party subpoena – and has

already identified and produced responsive documents – he has been unable to devote substantial

time to that effort in recent weeks in light of the foregoing circumstances.

       3.      Defendants CDK and The Reynolds and Reynolds Company consent to Open

Recalls’ requested two-week extension. The parties do not anticipate any further extensions.

       4.      Open Recalls will produce any additional responsive documents on or before

January 25, 2019.



                                                  SO ORDERED:



                                                  Magistrate Judge Jeffrey T. Gilbert




STIPULATED AND AGREED:                                Dated: January 10, 2019


 /s/ Derek T. Ho                                     /s/ Aundrea K. Gulley
 Derek T. Ho                                         Aundrea K. Gulley
 Michael N. Nemelka                                  Kathy D. Patrick
 KELLOGG, HANSEN, TODD,                              Brian T. Ross
   FIGEL & FREDERICK, P.L.L.C.                       Brice A. Wilkinson
 1615 M Street, N.W., Suite 400                      Ross A. MacDonald
 Washington, D.C. 20036                              GIBBS & BRUNS LLP
 dho@kellogghansen.com                               1100 Louisiana Street, Suite 5300
 mnemelka@kellogghansen.com                          Houston, TX 77002
                                                     (713) 751-5258
 Counsel for Non-Party                               agulley@gibbsbruns.com
 Generating Dealer Traffic, LLC                      kpatrick@gibbsbruns.com
 d/b/a Open Recalls                                  bross@gibbsbruns.com
                                                     bwilkinson@gibbsbruns.com
                                                     rmacdonald@gibbsbruns.com



                                                 2
 Case: 1:18-cv-00864 Document #: 490 Filed: 01/10/19 Page 3 of 4 PageID #:18661



/s/ Matthew D. Provance                     Michael P.A. Cohen
Britt M. Miller                             SHEPPARD MULLIN RICHTER & HAMPTON,
Matthew D. Provance                         LLP
MAYER BROWN LLP                             2099 Pennsylvania Ave., NW, Suite 100
71 South Wacker Drive                       Washington, DC 20006
Chicago, IL 60606                           (202) 747-1900
(312) 782-0600                              mcohen@sheppardmullin.com
bmiller@mayerbrown.com
mprovance@mayerbrown.com                    Leo D. Caseria
                                            SHEPPARD MULLIN RICHTER & HAMPTON,
Counsel for Defendant CDK Global, LLC       LLP
                                            333 S. Hope St., 43rd Floor
                                            Los Angeles, CA 90071
                                            (213) 617-4206
                                            lcaseria@sheppardmullin.com

                                            Counsel for Defendant The Reynolds and
                                            Reynolds Company




                                        3
  Case: 1:18-cv-00864 Document #: 490 Filed: 01/10/19 Page 4 of 4 PageID #:18662



                                 CERTIFICATE OF SERVICE

         I, Derek T. Ho, an attorney, hereby certify that on January 10, 2019, I caused a true and
correct copy of the foregoing STIPULATION AND [PROPOSED] ORDER REGARDING
NON-PARTY OPEN RECALLS’ FURTHER EXTENSION OF TIME TO PRODUCE
DOCUMENTS to be filed and served electronically via the court’s CM/ECF system. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by email to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF system.


                                                       /s/ Derek T. Ho
                                                      Derek T. Ho
                                                      KELLOGG, HANSEN, TODD,
                                                       FIGEL & FREDERICK, P.L.L.C.
                                                      1615 M Street, NW, Suite 400
                                                      Washington, D.C. 20036
                                                      (202) 326-7900
                                                      dho@kellogghansen.com




                                                  4
